AGREEMENT

This agreement is entered into at Chennai on 15th of August 2015.

BETWEEN

KM Wedding Events Management Private Limited, a Company duly incorporated under
The Companies Act 1956 and having its registered office at 6/1, Ramasamy Street,
T.Nagar, Chennai – 600 017(Hereinafter referred to as the “Company” which
expression shall unless it be contrary to the context or meaning thereof be
deemed to mean and include their heirs, executors and administrators) of the
FIRST PART.

AND

Unique Marriage Services, a Sole proprietorship concern having its registered
office at 34, Moosa Street, T Nagar, Chennai 600 017 (Hereinafter referred to as
the “UMS”, which expressions shall, unless repugnant to the context or contrary
to the meaning thereof, mean and/or include their respective successors and
assigns) of the SECOND PART;

The parties to this agreement are hereinafter collectively referred to as
“Parties”.

WHEREAS:

a. The parties had entered into an Intellectual Property Agreement on 29th of
November 2012.

b. The Company has now decided not to pursue wedding event management services
and now wants to amicably terminate the above mentioned intellectual property
agreement.

c. The parties are now desirous of recording the same in writing and as such are
executing these presents.

1. EFFECTIVE DATE:

The effective date of this agreement shall be 1st of July 2015.

2. TERMS:

a. The above mentioned intellectual property agreement stands terminated with
effect from the effective date as stated above.

b. UMS renounces its right to collect lease rental from 1st April 2014 till the
date of termination from the Company. In consideration thereof the Company will
refer any wedding event management enquiries received by it to UMS for a period
of 2 years from the effective date of this agreement.

c. All assets and liabilities of the Company pursuant to the business conducted
as per the above mentioned agreement shall remain the assets and liabilities of
the Company. UMS shall have no right / liability towards the same.

e. This agreement shall be construed in accordance with the laws in force in
India.

 

IN WITNESS WHEREOF executed by the Parties on the day and year first mentioned.



KM Wedding Events Management (P) Ltd   Unique Marriage Services       /s/ Meera
Nagarajan   /s/ TV Mohan Meera Nagarajan, Director   TV Mohan, Sole Proprietor  
          In the presence of:     /s/ K Sriram     K Sriram, Witness    

 